241 F.2d 412
Richard P. BERGERON, Appellant,v.Maurice H. SIGLER (As Warden, Louisiana State Penitentiary), Appellee.
No. 16150.
United States Court of Appeals Fifth Circuit.
January 25, 1957.

Richard P. Bergeron, in pro. per.
M. E. Culligan, Atty., Dept. of Justice for State of Louisiana, New Orleans, La., for appellee.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Being of opinion that the petition for habeas corpus was properly denied for the reasons stated in the minute entry of the district court,1 the judgment is affirmed.


2
Affirmed.



Notes:


1
 "The petitioner has filed a petition for writ of habeas corpus alleging that he is unlawfully in state custody in the Louisiana State Penitentiary at Angola. He alleges that he was convicted and sentenced for attempted aggravated rape on one occasion in the state court and that he was convicted and sentenced for armed robbery on another, and that the court in sentencing him on the latter occasion did not indicate whether or not sentence imposed at that time was to run concurrently with, or consecutive to, the sentence imposed under the aggravated rape charge, and that therefore, under the law, the sentences were to run concurrently. He further alleges that he has served the maximum time under the sentences if concurrent, and that applications for writ of habeas corpus in state district court, state supreme court, and application for writ of certiorari to the Supreme Court of the United States have all been denied. He asks this Court to grant a writ of habeas corpus for the reason that the sentences were concurrent, that he has served the maximum time under them, that he has exhausted his state remedies, and that he is entitled to freedom
"It Is Ordered that plaintiff's petition to proceed in forma pauperis is granted.
"It Is Further Ordered that plaintiff's petition for writ of habeas corpus be and the same is hereby denied.
"Reasons
"It appears from the application for the writ that the applicant is not entitled thereto. 28 U.S.C. § 2243. The question whether his sentences were concurrent or consecutive is a matter of state law which has been decided adversely to petitioner by the Supreme Court of Louisiana. Bergeron v. Sigler, Warden, Supreme Court of La., November 16, 1955, 28 U.S.C. § 2241(c).
                "(Initialed) J. S. W."